Exhibit 99.1 Contacts: Pat Sheaffer or Ron Wysaske, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Earnings Increase to $1.1 Million; Highlighted by Improving Credit Quality and Loan Growth Vancouver, WA – October 28, 2014 - Riverview Bancorp, Inc. (Nasdaq GSM: RVSB) (“Riverview” or the “Company”) today reported that it earned $1.1 million, or $0.05 per diluted share, in the second fiscal quarter ended September 30, 2014, compared to $740,000, or $0.03 per diluted share, in the previous quarter and $341,000, or $0.02 per diluted share, in the second fiscal quarter a year ago. “In the first half of fiscal 2015, we have generated solid results on virtually every metric with improving profitability, strengthening asset quality, growth in loans and deposits, and better operating efficiencies,” stated Pat Sheaffer, Chairman and CEO. “As the regional economic recovery continues to build, we are seeing increasing demand for loans and financial services from business owners and retail customers throughout the greater Vancouver and Portland markets that we serve. We believe that our franchise is starting to generate forward momentum and we are encouraged by the outlook for our business in the next few years.” Second Quarter Highlights (at or for the period ended September 30, 2014) · Second quarter net income was $1.1 million, or $0.05 per diluted share. · Net loans increased to $540.8 million, compared to $509.4 million a year ago (6.2% increase). · Non-interest bearing checking account balances increased to $145.1 million, compared to $118.1 million a year ago (22.9% increase). · Classified assets decreased $8.5 million during the quarter to $25.2 million (25.1% decline). · Nonperforming assets decreased $3.5 million during the quarter to $15.4 million (18.6% decline). · Total risk-based capital ratio was 16.78% and Tier 1 leverage ratio was 10.97%. Balance Sheet Review “Our loan pipeline remained strong as demand for loans continues to accelerate,” said Ron Wysaske, President and COO. “While competition remains high, our experienced lending teams continue to have success acquiring new relationships and we expect to see a continued upward trend in loan growth during fiscal year 2015.” Net loans were $540.8 million at September 30, 2014, compared to $534.7 million the previous quarter and $509.4 million a year ago. Loan originations totaled $55.7 million during the quarter and there were $38.1 million in the loan pipeline at September 30, 2014. Despite the increase in loan originations during the quarter, net loan growth was impacted by $18.2 million in early payoffs, a $6.9 million reduction in classified assets as well as several new construction loans that have not yet advanced.At September 30, 2014, there were $26.3 million in undisbursed construction loans that are expected to fund over several quarters. Total deposits increased $16.0 million during the quarter to $702.6 million, compared to $686.6 million at June 30, 2014. Non-interest bearing checking account balances increased to $145.1 million at September 30, 2014, compared to $134.5 million in the preceding quarter. Checking accounts represented 35.9% of total deposits (interest checking accounts represent 15.3% and non-interest checking accounts represent 20.6%). Shareholders’ equity improved to $100.3 million at September 30, 2014, compared to $99.4 million three months earlier. Tangible book value per share improved to $3.31 per share at September 30, 2014, compared to $3.27 per share at June 30, 2014. RVSB Reports Second Quarter Fiscal 2015 Profits October 28, 2014 Page 2 Credit Quality “Credit quality continues to improve with both nonperforming loans and repossessed assets declining dramatically during the quarter,” said Dan Cox, Executive Vice President and Chief Credit Officer. “We are continuing to work with our customers to resolve problem credits and to move these assets back into earning assets.” Classified assets were reduced by $8.5 million during the quarter to $25.2 million at September 30, 2014, compared to $33.7 million at June 30, 2014. The classified asset ratio decreased to 25.2% at September 30, 2014, compared to 34.4% three months earlier. During the past twelve months, Riverview has shrunk classified assets a total of $33.4 million. Sales of real estate owned (“REO”) remained strong with total sales of $2.8 million during the quarter reducing REO balances to $3.7 million at September 30, 2014. Riverview has an additional $1.4 million in properties currently under purchase contracts, which have already closed or are expected to close during the third fiscal quarter of 2015 with minimal to no projected losses on these sales. The recapture of loan loss provision reflects the continued improvement in credit quality and the increase in loan recoveries. Riverview recorded a $350,000 recapture of loan losses during the second quarter of fiscal 2015 compared to a $300,000 recapture of loan losses during the preceding quarter. In the first six months of fiscal 2015 Riverview recorded a $650,000 recapture for loan losses compared to a $2.5 million recapture in the first six months of fiscal 2014. Net loan recoveries totaled $70,000 during the quarter compared to net loan recoveries of $30,000 in the preceding quarter. During the past twelve months, Riverview had net recoveries totaling $155,000. The allowance for loan losses at September 30, 2014 totaled $12.0 million, representing 2.17% of total loans and 102.21% of nonperforming loans. Income Statement Riverview’s fiscal second quarter net interest income increased to $6.7 million, compared to $6.4 million in the preceding quarter and $6.1 million in the fiscal second quarter a year ago. In the first six months of the fiscal year, net interest income was $13.1 million compared to $12.3 million a year ago. The increase in net interest income was driven primarily by higher average balances in both our loan and investment portfolios. “Our net interest margin improved 15 basis points compared to the preceding quarter and 24 basis points compared to the year ago quarter,” said Kevin Lycklama, Executive Vice President and Chief Financial Officer. “Part of this increase was due to the collection of interest from a prior nonaccrual loan of $121,000, which contributed approximately six basis points to our second quarter margin. The remaining increase was due to deployment of our cash balances into higher yielding loans and investments.” Riverview’s net interest margin was 3.61% in the fiscal second quarter compared to 3.46% for the preceding quarter and 3.37% in the fiscal second quarter a year ago. In the first six months of the fiscal year, Riverview’s net interest margin improved 10 basis points to 3.54% compared to 3.44% in the first six months of fiscal 2014. Non-interest income was $2.2 million in the second quarter, which was unchanged compared to the preceding quarter and increased compared $1.9 million in the second quarter a year ago. In the first six months of fiscal 2015, non-interest income increased to $4.4 million, compared to $4.1 million in the first six months of fiscal 2014. Riverview Asset Management Corporation’s (“RAMCO”) asset management fees were $710,000 during the quarter compared to $820,000 in the preceding quarter and $595,000 in the second quarter a year ago. RAMCO’s assets under management totaled $363.7 million at September 30, 2014. Non-interest expense was $7.7 million in the second quarter, which was unchanged compared to both the preceding quarter and the year ago quarter. In the first six months of the fiscal year, Riverview’s non-interest expense decreased $1.5 million compared to the same period a year ago. The primary driver for the decrease from prior year was a reduction in REO expenses, which decreased $430,000 compared to the preceding quarter and $306,000 a year ago, due to fewer REO write-downs and reduction in the number of REO properties. Furthermore, during the quarter-ended September 30, 2014 Riverview also had a one-time occupancy expense for $111,000 related to the closure of its in-store Walmart branch located in Wood Village, Oregon. The Company expects minimal impact to its customers and deposit totals from this closure due to this branch’s close proximity to the new Gresham office opened in the summer of 2012. RVSB Reports Second Quarter Fiscal 2015 Profits October 28, 2014 Page 3 Capital and Liquidity Riverview continues to maintain capital levels in excess of the regulatory requirements to be categorized as “well capitalized” with a total risk-based capital ratio of 16.78%, Tier 1 leverage ratio of 10.97% and tangible common equity to tangible assets of 9.11% at September 30, 2014. Riverview had available total and contingent liquidity of nearly $500 million, representing 59% of total assets as of September 30, 2014. Included in the Bank’s total liquidity was more than $190 million of cash and short-term investments. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (GAAP), this press release contains certain non-GAAP financial measures. Riverview believes that certain non-GAAP financial measures provide investors with information useful in understanding the company’s financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with GAAP results as reported. Financial measures that exclude intangible assets are non-GAAP measures. To provide investors with a broader understanding of capital adequacy, Riverview provides non-GAAP financial measures for tangible common equity, along with the GAAP measure. Tangible common equity is calculated as shareholders’ equity less goodwill and other intangible assets. In addition, tangible assets are total assets less goodwill and other intangible assets. The following table provides a reconciliation of ending shareholders’ equity (GAAP) to ending tangible shareholders’ equity (non-GAAP), and ending assets (GAAP) to ending tangible assets (non-GAAP). (Dollars in thousands) September 30, 2014 June 30, 2014 September 30, 2013 March 31, 2014 Shareholders' equity $ Goodwill Other intangible assets, net Tangible shareholders' equity $ Total assets $ Goodwill Other intangible assets, net Tangible assets $ RVSB Reports Second Quarter Fiscal 2015 Profits October 28, 2014 Page 4 About Riverview Riverview Bancorp, Inc. (www.riverviewbank.com) is headquartered in Vancouver, Washington – just north of Portland, Oregon on the I-5 corridor. With assets of $842 million, it is the parent company of the 91 year-old Riverview Community Bank, as well as Riverview Asset Management Corp. The Bank offers true community banking services, focusing on providing the highest quality service and financial products to commercial and retail customers. There are 17 branches, including twelve in the Portland-Vancouver area and three lending centers. “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This press release contains forward-looking statements that are subject to risks and uncertainties, including, but not limited to: the Company’s ability to raise common capital; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in the Company’s allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in the Company’s market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, the Company’s net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in the Company’s market areas; secondary market conditions for loans and the Company’s ability to sell loans in the secondary market; results of examinations of us by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase the Company’s reserve for loan losses, write-down assets, change Riverview Community Bank’s regulatory capital position or affect the Company’s ability to borrow funds or maintain or increase deposits, which could adversely affect its liquidity and earnings; legislative or regulatory changes that adversely affect the Company’s business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; the Company’s ability to attract and retain deposits; further increases in premiums for deposit insurance; the Company’s ability to control operating costs and expenses; the use of estimates in determining fair value of certain of the Company’s assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risks associated with the loans on the Company’s balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect the Company’s workforce and potential associated charges; computer systems on which the Company depends could fail or experience a security breach; the Company’s ability to retain key members of its senior management team; costs and effects of litigation, including settlements and judgments; the Company’s ability to successfully integrate any assets, liabilities, customers, systems, and management personnel it may in the future acquire into its operations and the Company’s ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; the Company’s ability to pay dividends on its common stock; and interest or principal payments on its junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; other economic, competitive, governmental, regulatory, and technological factors affecting the Company’s operations, pricing, products and services and the other risks described from time to time in our filings with the SEC. Such forward-looking statements may include projections. Any such projections were not prepared in accordance with published guidelines of the American Institute of Certified Public Accountants or the Securities Exchange Commission regarding projections and forecasts nor have such projections been audited, examined or otherwise reviewed by independent auditors of the Company. In addition, such projections are based upon many estimates and inherently subject to significant economic and competitive uncertainties and contingencies, many of which are beyond the control of management of the Company. Accordingly, actual results may be materially higher or lower than those projected. The inclusion of such projections herein should not be regarded as a representation by the Company that the projections will prove to be correct. The Company cautions readers not to place undue reliance on any forward-looking statements. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. The Company does not undertake and specifically disclaims any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2015 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect the Company’s operating and stock price performance. RVSB Reports Second Quarter Fiscal 2015 Profits October 28, 2014 Page 5 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In thousands, except share data)(Unaudited) September 30, June 30, September 30, March 31, ASSETS Cash (including interest-earning accounts of $17,417, $23,815, $99,955 $ and $51,715) Certificate of deposits Loans held for sale Investment securities available for sale, at fair value Mortgage-backed securities held to maturity, at amortized 90 98 Mortgage-backed securities available for sale, at fair value Loans receivable (net of allowance for loan losses of $12,001, $12,281, $13,696, and $12,551) Real estate and other pers. property owned Prepaid expenses and other assets Accrued interest receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Deferred income taxes, net Mortgage servicing rights, net Goodwill Core deposit intangible, net 14 20 39 26 Bank owned life insurance TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES: Deposit accounts $ Accrued expenses and other liabilities Advance payments by borrowers for taxes and insurance Junior subordinated debentures Capital lease obligation Total liabilities EQUITY: Shareholders' equity Serial preferred stock, $.01 par value; 250,000 authorized, issued and outstanding, none - Common stock, $.01 par value; 50,000,000 authorized, September 30, 2014 - 22,471,890 issued and outstanding; June 30, 2014 – 22,471,890 issued and outstanding; September 30, 2013 - 22,471,890 issued and outstanding; March 31, 2014 – 22,471,890 issued and outstanding; Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership trust ) Accumulated other comprehensive loss ) Total shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ RVSB Reports Second Quarter Fiscal 2015 Profits October 28, 2014 Page 6 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months Ended Six Months Ended (In thousands, except share data)(Unaudited) Sept. 30, 2014 June 30, 2014 Sept. 30, 2013 Sept. 30, 2014 Sept. 30, 2013 INTEREST INCOME: Interest and fees on loans receivable $ Interest on investment securities-taxable 98 84 77 Interest on mortgage-backed securities 52 68 Other interest and dividends Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings Total interest expense Net interest income Less recapture of loan losses ) ) - ) ) Net interest income after recapture of loan losses NON-INTEREST INCOME: Fees and service charges Asset management fees Gain on sale of loans held for sale Bank owned life insurance income Other 6 56 ) 62 ) Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and depreciation Data processing Amortization of core deposit intangible 6 6 9 12 26 Advertising and marketing expense FDIC insurance premium State and local taxes Telecommunications 74 76 81 Professional fees Real estate owned expenses Other Total non-interest expense INCOME BEFORE INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES (1
